Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on March 17, 2021 has been received and entered.
Currently, Claims 21-27 are pending.  Claims 21-27 are examined on the merits. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This is a new rejection for the new claims necessitated by the amendment filed March 17, 2021.  The last Office action of record is withdrawn.

   				Election/Restrictions
Applicant’s election of the species mineral and glutathione for Claim 1b, magnesium as the mineral for Claim 4, and vitamin D for Claim 9 in the reply filed on March 23, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 12, 2019, Oct. 15, 2019, Nov. 9, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This is a new rejection for the new claims necessitated by the amendment filed March 17, 2021.  The last Office action of record is withdrawn.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2010/0273895 A1) and Behr et al. (US 2007/0122492 A1) in view of Breton et al. (US 2001/0051157 A1).
Stinchcomb et al. teaches a composition comprising cannabidiol present in an amount of about 0.1-20% wt/wt (Claim 1), glutathione (Claim 22) in an amount of 
However, Sarracenia in at least about 0.1% wt/vol, and vitamin D is not taught.
Behr et al. teaches a formulation prepared from plants, such as Sarracenia family [0196] for dermatological uses on skin (Abstract).  The total daily dose is from about 0.01-2000 mg of the plant extract [0187].  The plant extract can reduce inflammation in the skin [0121].  Sarracenia family would include Sarracenia flava, Sarracenia purpurea or mixed hybrid thereof.
Breton et al. teaches a composition with vitamin D (Claim 10) that can be used in treating inflammation (Claim 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Sarracenia pitcher plant because Behr et al. teaches a formulation prepared from plants, such as Sarracenia family [0196] for dermatological uses on skin (Abstract). One would have been motivated to make a composition with cannabidiol, magnesium and glutathione and Sarracenia pitcher plant for the expected benefit of making an improved composition for treating skin as taught by Stinchcomb et al. and Behr et al. above. Absent evidence to the contrary, there would 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use vitamin D because vitamin D has anti-inflammatory properties as taught by Breton et al. One would have been motivated to make a composition with cannabidiol, magnesium and glutathione and vitamin D for the expected benefit of making an improved composition for treating inflammation as taught by Stinchcomb et al. and Breton et al. above. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising Sarracenia in at least about 0.1% wt/vol of the active agent combination for the following reasons.  The reference does teach the composition for treating skin inflammation.  Behr et al. teaches a formulation prepared from plants, such as Sarracenia family [0196] for dermatological uses on skin (Abstract).  The total daily dose is from about 0.01-2000 mg of the plant extract [0187].  The plant extract can reduce inflammation in the skin [0121].  Thus, it would have been obvious to make a concentrated composition containing Sarracenia in at least about 0.1% wt/vol for use as a skin formulation.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general .

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2010/0273895 A1), Behr et al. (US 2007/0122492 A1) and Breton et al. (US 2001/0051157 A1) as applied to claims 21-25 and 27 above, and further in view of Polich (US 2016/0228381 A1).
The teachings of Stinchcomb et al., Behr et al. and Breton et al. are set forth above and applied as before.
The combination of Stinchcomb et al., Behr et al. and Breton et al. do not specifically teach the arnica.
Polich teaches a topical composition for treating pain or inflammation with Arnica in a gel matrix [0127].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use arnica and vitamin D because Polich teaches a topical .

Response to Arguments
Applicant argues that the mechanism of increasing cellular uptake of the mineral component and glutathione into cells for reducing inflammation is not taught.
In response to Applicant’s argument, the same mechanism would inherently occur because the same ingredients in the same amounts would function the same way when used to treat inflammation as taught by the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655